Citation Nr: 1236088	
Decision Date: 10/18/12    Archive Date: 11/05/12

DOCKET NO.  09-03 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for service-connected acquired mental condition, to include anxiety disorder and depression, to include consideration of entitlement to a total disability rating based on individual unemployability (TDIU).

2.  Entitlement to service connection for allergic rhinitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from October 1998 to August 2003 and from February 2006 to April 2007, with additional reserve service.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that granted service connection for a psychiatric disability and assigned such an initial noncompensable rating, effective April 23, 2007.  The June 2008 rating decision also denied service connection for allergic rhinitis.  

By a November 2008 rating decision of a Decision Review Officer (DRO) at the RO in Waco, Texas, the initial rating assigned to the Veteran's psychiatric disability was increased to 30 percent.  However, as the 30-percent evaluation is less than the maximum available rating, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).  The RO in Columbia, South Carolina, now has jurisdiction of the claims file.

The Veteran has been afforded a videoconference hearing, in June 2012, before the undersigned Veterans Law Judge (VLJ), in which she presented oral argument in support of her claims.  At that time, the VLJ agreed to hold the record open for 60 days to allow the Veteran to submit additional evidence.  In August 2012, the Veteran submitted a private treatment record, which the Agency of Original Jurisdiction (AOJ) will have the opportunity to review on remand.

When evidence of unemployability is presented in cases such as this, the issue of whether a TDIU will be assigned should be handled during the determination of the initial disability rating assigned at the time disabilities are determined to be service connected, considered part and parcel of the claim for benefits for the underlying disability.  See Rice v. Shinseki, 22 Vet. App. 447, 452-53 (2009).  The Veteran contends that while she is currently employed, she has not been able to keep a job and is thus unable to secure substantially gainful employment due to her service-connected psychiatric disability.  A TDIU was most recently denied by a September 2010 rating decision, to which the Veteran filed a Notice of Disagreement.  The RO issued a December 2011 Statement of the Case; however, the Veteran did not perfect her appeal.  In any event, pursuant to Rice, the Board will consider entitlement to a TDIU as part and parcel of her increased rating claim.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case to ensure that there is a complete record upon which to decide the Veteran's claims so that she is afforded every possible consideration. 

The Veteran contends that she is entitled to a higher initial rating for her service-connected psychiatric disability.  In a March 2012 statement, the Veteran's representative asserted that the prior August 2010 VA examination did not adequately describe her psychiatric symptomatology.  He also asserted that the Veteran's psychiatric disability had worsened such that a new examination was necessary to determine its current severity.  The Veteran's last VA psychiatric examination was conducted in August 2010, more than two years ago.  Accordingly, a remand is warranted for a current examination in order to assess the current severity of the Veteran's psychiatric disability.  See 38 U.S.C.A.                  § 5103A(d)(1) (West 2002), (2); 38 C.F.R. § 3.327(a) (2011); Hart v. Mansfield, 21 Vet. App. 505, 508 (2007); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  

Further, related to the raised claim of entitlement to a TDIU, it is significant that in May 2010, the RO forwarded a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, to one of the Veteran's identified employers.  The employer did not respond.  While such development was initiated in order to adjudicate the Veteran's prior claim for a TDIU, the Board will consider whether she is indeed entitled to a TDIU during the course of its adjudication of her current increased rating claim and any employment information is relevant evidence.  Thus, the RO/AMC should make another attempt to obtain a completed VA Form 21-4192 from the Carl R. Darnall Army Medical Center and associate such with the claims file.  

As to the Veteran's claim of entitlement to service connection for allergic rhinitis, at the time of her June 2012 Board hearing, she reported that she had private treatment from Dr. A. and also went to Harper's Cove for private treatment.  The VLJ agreed to hold the record open for 60 days to allow the Veteran to submit her relevant private treatment records, and in August 2012, the Veteran submitted a private treatment record from Dr. A.  The balance of Dr. A.'s private treatment records are relevant in the present appeal and should be obtained.  Also, an attempt should be made to obtain the Veteran's private treatment records from Harper's Cove.  On remand, the RO/AMC should seek authorization from the Veteran and attempt to obtain and associate with the claims file her outstanding private treatment records.

The Veteran's service treatment records reflect complaint, treatment, and diagnosis for allergic rhinitis in April 2001 and April 2007.  On VA examination in May 2008, she was diagnosed with mild allergic rhinitis, responding to therapy.  As there is evidence of in-service incidence of allergic rhinitis and evidence of current allergic rhinitis, it remains that the Veteran's current disability may be associated with the in-service incidence.  The Board must thus remand this claim for an examination and etiological opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2) (West 2002); and 38 C.F.R. § 3.159(c)(4) (2011).  Any recent VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the Veteran's complete VA treatment records, dated since December 2011.

2.  Forward the appropriate VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits, already of record, to the Carl R. Darnall Army Medical Center.  If a negative response is received, or if no response is received, the claims file should be properly documented in this regard and the Veteran should be so informed.  Any and all efforts to secure such records must be properly documented in the claims file. 

3.  Provide the Veteran VA Forms 21-4142, Authorization and Consent to Release Information to the VA, and request that she complete such in order to attempt to secure her private treatment records from Dr. A. and Harper's Cove.  Advise the Veteran that she may submit such records if she so chooses.  If a negative response is received from any treatment provider, or if no response is received, the claims file should be properly documented in this regard and the Veteran should be so informed.  Any and all efforts to secure such records must be properly documented in the claims file. 

4.  Upon receipt of all additional records requested in the preceding action paragraphs, schedule the Veteran for a VA psychiatric examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to her service-connected anxiety disorder and depression.  The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's anxiety disorder and depression on her social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's anxiety disorder and depression consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score. 

It is specifically requested that the examiner indicate whether it is at least as likely as not (50% or greater probability) the Veteran's service-connected anxiety disorder and depression, hypertension, and anemia (in the aggregate) preclude her from obtaining and maintaining substantially gainful employment when considering her level of education, prior work experience and training, etc., but not disabilities that are not service connected and without regards to her age.

To this end, the examiner must give some indication as to whether any employment in which the Veteran may engage is only possible with special consideration or accommodation (i.e., just marginal employment versus substantially gainful employment).

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.
 
5.  Schedule the Veteran for a VA ear, nose, and throat examination.  The claims folder should be made available to and reviewed by the examiner.  All indicated studies and tests should be performed.

The examiner should identify all sinus disorders found to be present, including any allergic rhinitis.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current sinus disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, including the Veteran's in-service treatment for allergic rhinitis in April 2001 and her recurrence of the same during her subsequent period of active service in April 2007.  In providing this opinion, the must specifically address the Veteran's assertions regarding her in-service allergy symptoms, and continuous symptoms since.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  Then, review the medical examination reports obtained to ensure that the remand directives have been accomplished, and return the case to the examiner(s) if all questions posed are not answered.

7.  Finally, readjudicate these claims in light of the additional evidence.  If any claim continues to be denied, send the Veteran and her representative a Supplemental Statement of the Case and give them an opportunity to respond before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


